Christianson, Ch. J.
(concurring especially). I concur in an affirmance of the judgment of conviction, and agree with what is said in the opinion prepared by Mr. Justice Bronson as to the sufficiency of the information.
While I am not prepared to give my unqualified approval to the phraseology of the instruction which is assailed as erroneous, a careful consideration of the entire charge, and an examination of the authorities bearing thereon, have led. me to the conclusion that the instruction is not prejudicial. There is no question but that the presumption which arises from the unexplained possession of recently stolen property is one of fact, and not one of law. While the instruction assailed is not couched in the most happy language, it did, in effect, if construed as a whole, inform the jury that the presumption is one of fact. For, in the instruction assailed, it is said: “This presumption, however, is a rebuttable one, and, if the possession is explained to the satisfaction of the jury, then this presumption is overcome and should not be considered as any evidence of the guilt of the accused. The finding of property in 'the possession of the defendant, which has been stolen, is, of course, not in itself sufficient to warrant a conviction, but is merely a circumstance to be considered by the jury in passing upon his guilt or innocence.” The jury is specifically told that, “if the possession is explained to the satisfaction of the jury, the presumption is overcome, and should not be considered as any evidence of the guilt of the accused.” The sentence immediately following is in effect that the presumption is not one of law, but “is merely a circumstance to be considered by the jury in passing upon” the guilt or innocence of the accused. The jury is further informed that this circumstance is not of sufficient probative force, standing alone, to overcome the presumption of innocence.
It should, also, be noted that the court informed the jury fully as to the averments of the information, and, among others, gave the following instruction: “In order to find the defendant guilty you must *172find beyond a reasonable doubt: First, that the defendant Sam Ross, did, knowingly and intentionally, buy and receive two hind quarters and one front quarter of dressed fresh stag beef weighing about 75 pounds each, and one piece of dressed fresh side pork weighing- .about 10 pounds, or some portion thereof; second, that at the time the said defendant received the same he knew it to be stolen; third, that at the time the same came into his possession he bought or purchased the same with the intent to deprive the true owners of said meat; fourth, that said meat was in fact the property of Sjol Brothers, and not the property of the persons from whom he received the same, if, of course, you find he received it; fifth, that if these acts were done they were done in Mountrail county, and at some time within three years prior to November 4, 1919, and also find that said meat was of some value.”
The jury was required to fix the value of the property in its verdict, and fixed such value at $50.